



EXHIBIT 10.4
PAR Technology Corporation
2015 Equity Incentive Plan


GRANT NOTICE – RESTRICTED STOCK AWARD
PAR Technology Corporation (the “Company”), hereby grants as of the Grant Date
to the Participant the number of restricted shares (the “Restricted Stock”) of
the Company’s common stock, par value $0.02 (the “Common Stock”) specified below
(the “Award”). The Award is granted pursuant to the PAR Technology Corporation
2015 Equity Incentive Plan (the “Plan”) and is subject to the terms and
conditions of this Grant Notice, the Restricted Stock Award Agreement attached
to this Grant Notice as Appendix A (the “Award Agreement”), and the Plan (each
as amended from time to time). The Plan is incorporated into and forms a part of
this Grant Notice and the Award Agreement. In the event of any conflict between
the Grant Notice or the Award Agreement on the one hand and the Plan on the
other hand, the terms of the Plan shall control.
Name of the Participant:
Savneet Singh
Grant Date:
May 13, 2019
Number of shares of Restricted Stock:
80,000
Vesting Schedule:
The shares of Restricted Stock shall vest in accordance with the following
schedule, provided (a) the Performance Target(s) linked to the shares of
Restricted Stock are satisfied on or before March 31, 2020 and (b) the
Participant’s continued employment as Chief Executive Officer (“CEO”) of the
Company through and including the applicable Vesting Date. [Insert Performance
Targets]


Distribution Schedule:
Vested shares of Restricted Stock shall be distributed to the Participant,
without restriction, in equal installments in accordance with the following
schedule, provided (a) (i) the Participant remains employed as CEO or is
otherwise providing services to the Company continuously through and including
the applicable Distribution Date or (ii) the Participant’s employment ends
earlier other than on account of a “for cause”* termination by the Company, and
(b) the Participant has complied with the restrictive covenants set forth in the
Non-Disclosure; Non-Solicitation Agreement dated December 4, 2018 (“NDA”) and
the Award Agreement through and including the applicable Distribution Date(s)
(or if earlier, the end of the Participant’s employment).




Distribution Date:
Vested Shares of Restricted Stock to be Released
March 31, 2020
Up to 26,666 shares
March 31, 2021
Up to 26,667 shares
March 31, 2022
Up to 26,667 shares
(*as such term is defined in the Employment Letter dated March 22, 2019 between
the Participant and the Company (“Letter”))



1



--------------------------------------------------------------------------------





Change of Control (as defined in the Plan):
As exceptions to the Vesting and Distribution Schedules, the following
provisions shall apply to this Award:
In the event of the occurrence of a Change of Control on or prior to March 31,
2020, the Participant’s achievement of the Performance Targets shall be
evaluated as of immediately prior to the effective date of the Change of
Control, and to the extent that any of the Performance Targets have been
achieved, then the portion of the Award linked to the Performance Targets that
have been achieved shall vest and be distributed to the Participant on the
effective date of the Change of Control and the shares of Restricted Stock
linked to Performance Targets that have not yet been satisfied solely due to the
timing of the Change of Control shall be converted into a time-vesting award and
shall (time) vest in equal installments on the Distribution Dates and be
distributed to the Participant on such dates, so long as both (a) (i) the
Participant remains employed as CEO or is otherwise providing services to the
Company continuously through and including the applicable Distribution Date or
(ii) the Participant’s employment ends other than on account of a “for cause”
termination by the Company, and (b) the Participant has complied with the
restrictive covenants set forth in the NDA and the Award Agreement through and
including the applicable the Distribution Date(s) (or if earlier, the end of the
Participant’s employment); provided, however, that if the Participant’s
employment is terminated by the Company (or its successor) through an
Involuntary Termination* or the Participant resigns his employment on account of
a good reason*, in either case during the one year period beginning on the
effective date of the Change of Control and ending on the first anniversary of
the occurrence of the Change of Control, then the remaining undistributed
portion of the Award shall become vested and be distributed to the Participant
at such time. (*as each term is defined in the Letter)
If such Change of Control results in another entity becoming a direct or
indirect parent of the Company (or if the Company does not survive, of its
successor) (such entity being referred to as a “Subsequent Parent Entity”),
then, with respect to the unearned portion of this Award, such Subsequent Parent
Entity shall substitute its shares of common stock (the “Substitute Shares”) for
the Restricted Stock; and provided further, that if on the applicable vesting
date (x) such Subsequent Parent Entity’s common stock is not actively traded on
a public securities market or (y) the Substitute Shares are not registered for
trading on such public securities market in compliance with governing securities
laws, the portion of the Award otherwise payable in Substitute Shares shall be
paid in that amount of cash (in U.S. dollars) equal to the value of the vested
Substitute Shares. Notwithstanding the foregoing, if the Substitute Shares are
able to be sold into such public securities market immediately after their
issuance without registration under the applicable governing securities laws
(assuming that the Participant is not in possession of material nonpublic
information or is otherwise unable to sell the Substitute Shares in compliance
with applicable law at that time), then the Substitute Shares shall be issued to
the Participant.
In the event of a Change of Control after March 31, 2020, then any earned Shares
(as defined below in the Award Agreement) not yet distributed to the Participant
shall be distributed to the Participant immediately prior to such Change of
Control.



2



--------------------------------------------------------------------------------





Involuntary Termination or termination for good reason (as each term is defined
in the Letter) and not in connection with a Change of Control:
As exceptions to the Vesting and Distribution Schedules, in the event the
Participant’s employment is terminated (a) by the Company on or prior to March
31, 2020 through an Involuntary Termination or (b) by the Participant on or
prior to March 31, 2020 for a good reason, then, subject to the Participant’s
continued compliance with the restrictive covenants set forth in the NDA and the
Award Agreement and the Participant’s delivery of an effective general release
(as contemplated by the Letter (“Release”)), (y) all shares of Restricted Stock
that have vested, but have not been distributed to the Participant in accordance
with the Distribution Schedule, as of the effective date of the Participant’s
Involuntary Termination or termination for good reason, shall be distributed to
the Participant and (z) all shares of Restricted Stock linked to Performance
Targets that have not yet been satisfied solely due to the timing of the
Participant’s Involuntary Termination or termination for good reason, shall
convert into time vesting shares of Restricted Stock and such shares shall
(time) vest in equal installments on the Distribution Dates and be distributed
to the Participant on such dates as if the Participant had remained employed.


In the event that the Participant’s employment is terminated (a) by the Company
through an Involuntary Termination after March 31, 2020 or (b) by the
Participant after March 31, 2020 for a good reason, then any earned Shares (as
defined below in the Award Agreement) not yet distributed to the Participant
shall be distributed to the Participant, subject to the Participant’s continued
compliance with the restrictive covenants set forth in the NDA and the Award
Agreement and the Participant’s delivery of an effective Release.


For avoidance of doubt, in the event of the occurrence of a Change of Control,
the provisions of this section shall be subject and subordinate to the section
entitled “Change of Control” as set forth above to the extent of any conflict
between the two sections.


Termination of employment due to death
As an exception to the Distribution Schedule, in the event the Participant's
employment is terminated on or prior to March 31, 2020 due to the Participant's
death, then all vested but undistributed shares of Restricted Stock shall be
fully distributed.
Termination of employment due to any circumstance other than (1) death, (2) for
cause, (3) Involuntary Termination, (4) good reason or (5) in connection with a
Change of Control


As an exception to the Distribution Schedule, in the event the Participant's
employment is terminated on or prior to March 31, 2020 for any reason other than
on account of (1) death, (2) for cause, (3) Involuntary Termination, (4)
termination for good reason, or (5) not in connection with a Change of Control,
then, subject to the Participant’s continued compliance with the restrictive
covenants set forth in the NDA and the Award Agreement, all shares of Restricted
Stock that have vested as of the effective date of the Participant’s termination
shall be distributed to the Participant ratably on March 31, 2020, March 31,
2021 and March 31, 2022.



By execution of this Grant Notice, the Participant acknowledges that he has
received and read the Award Agreement, the Plan, and this Grant Notice, and
agrees to be bound by the terms and conditions of the Plan, the Award Agreement,
and this Grant Notice. The Participant further acknowledges and agrees to accept
as binding, conclusive and final all decisions or interpretations of the
Committee upon any questions arising under the Plan, this Grant Notice, or the
Award Agreement unless determined to be arbitrary or capricious or unlawful
prior to a Change of Control. Upon or after the occurrence of a Change of
Control, any decisions of the Committee or the Company with respect to this
Grant Notice and Award Agreement shall be subject to de novo review and shall
not be entitled to any special deference.
[Signature Page to Grant Notice Immediately Follows]


3



--------------------------------------------------------------------------------









PAR Technology Corporation


/s/ Savneet Singh
 
Savneet Singh
Participant & Signature
By
/s/ Bryan A. Menar
 


Title:


CFO
 





4



--------------------------------------------------------------------------------





Appendix A
PAR Technology Corporation
2015 Equity Incentive Plan


RESTRICTED STOCK AWARD AGREEMENT
This Restricted Stock Award Agreement applies to the Award of Restricted Stock
evidenced by the Grant Notice to which this Award Agreement is attached, is
incorporated into and forms a part thereof. Capitalized terms not specifically
defined in this Award Agreement shall have the meanings specified in the Plan
and the Grant Notice.


1. Award of Restricted Stock.


(a)     Award. As contemplated by the Employment Letter dated March 22, 2019
between the Participant and the Company (the “Letter”), PAR Technology
Corporation (the “Company”) has granted to the Participant an Award of that
number of shares of Restricted Stock (the “Shares”) specified in the Grant
Notice.


(b)     Vesting Schedule. After the Grant Date, subject to termination or
acceleration as provided in the Grant Notice, the Plan and this Award Agreement,
the Shares shall vest in accordance with the Vesting Schedule set forth in the
Grant Notice. There shall be no proportionate or partial vesting in the periods
prior to the applicable Vesting Date and all vesting shall occur only on the
appropriate Vesting Date in accordance with the Grant Notice. Shares of
Restricted Stock that have vested in accordance with the Grant Notice, the Plan
and this Award Agreement, but have not been distributed in accordance with the
Distribution Schedule set forth in the Grant Notice and remain subject to the
Restrictions set forth and defined in Section 2(a) and Section 2(c), are
referred to herein as “vested Shares.” At any given point in time, Shares of
Restricted Stock that are both (i) vested Shares and (ii) have satisfied the
Restrictions set forth and defined in Section 2(b) and Section 2(c), but have
not yet been released from escrow, are referred to herein as “earned Shares”.
Shares of Restricted Stock that have both vested in accordance with the Vesting
Schedule and been distributed in accordance with the Distribution Schedule are
referred to herein as “released Shares”. Shares of Restricted Stock that are not
vested Shares are referred to herein as “unvested Shares.”


(c)     Book Entry Form; Certificates. At the sole discretion of the Committee,
the Shares will be issued in either: (i) uncertificated form, with the Shares
recorded in the name of the Participant in the books and records of the
Company’s transfer agent with such notations regarding the Restrictions, vesting
and distribution requirements as the Committee shall deem appropriate. Upon
satisfaction of the conditions set forth in Section 2(d), the Company shall
remove such notations on any released Shares in accordance with Section 1(e); or
(ii) certificated form pursuant to the terms of Section 1(d) and Section 1(e).


(d) Escrow. The Secretary of the Company or such other escrow holder as the
Committee may appoint shall retain physical custody of any certificates
representing the Shares issued to the Participant until the Restrictions lapse
and the Shares become released Shares. The Participant, by acceptance of the
Award, shall be deemed to appoint, and does so appoint, the Company and each of
its authorized representatives as the Participant’s attorney(s)-in-fact to
affect any transfer of forfeited Shares to the Company as may be required
pursuant to the Plan or this Award Agreement and to execute such documents as
the Company or such representatives deem necessary or advisable in connection
with any such transfer.


(e)     Removal of Notations; Delivery of Certificates Upon Vesting. As soon as
administratively practicable, the Company shall (as applicable) remove the
notations on the released Shares issued in book entry form or deliver to the
Participant a certificate or certificates evidencing the number of released
Shares (or, in either


5



--------------------------------------------------------------------------------





case, such lesser number of Shares as may be permitted pursuant to Section 8 of
the Plan). The released Shares so delivered shall no longer be subject to the
Restrictions.


2. Restrictions.


(a)    Forfeiture. Notwithstanding anything to the contrary herein or in the
Plan, and unless otherwise set forth in the Grant Notice, in the event the
Participant’s employment as CEO of the Company is terminated for any reason,
each unvested Share shall be automatically forfeited as of the effective date of
such termination without payment of any consideration by the Company. For
purposes of this Award Agreement, “Restrictions” shall mean the restrictions on
sale or other transfer set forth in Section 2(c) and the exposure to forfeiture
set forth in this Section 2(a).


(b)    Lapse of Restrictions. The Restrictions shall lapse as to the Shares on
each applicable Distribution Date and as otherwise provided in the Grant Notice.
    


(c)     Shares Not Transferable. Except as otherwise expressly permitted in
Section 7.a. of the Plan, until the Restrictions lapse (and the Shares become
“released Shares”), the Shares (including any shares of Common Stock of the
Company received by the Participant with respect to the Shares as a result of
stock dividends, stock splits or any other form of recapitalization) may not be
sold, assigned, transferred, pledged, hypothecated or otherwise disposed of, by
operation of law or otherwise (each of the forgoing individually or
collectively, a “Transfer”).
(d)     Tax Withholding. As set forth in Section 8 of the Plan, the Company
shall have the authority and the right to withhold or to require the Participant
to remit to the Company, an amount sufficient to satisfy all applicable federal,
state, and local taxes required by law to be withheld with respect to any
taxable event arising in connection with the Award. The Company shall not be
obligated to deliver any new certificate representing released Shares to the
Participant or enter such released Shares in book entry form until the
Participant shall have paid or otherwise made arrangements satisfactory to the
Committee to pay all applicable federal, state, and local withholding taxes
attributable to the taxable income of the Participant resulting from the
released Shares.
3.    Rights as Stockholder; Dividends. The Participant shall have all voting
rights as a stockholder of the Company with respect to the Shares as of the
Grant Date. Notwithstanding the preceding sentence, the Participant shall be
entitled to receive payment of any dividends declared and paid by the Company on
its Common Stock on and after the Grant Date; provided that such dividends shall
not be payable to the Participant with respect to any Shares unless and until
the Restricted Stock with respect to which such dividends are payable become
released Shares (it being understood that no dividends will be paid with respect
to Shares of Restricted Stock that are not released Shares).


4. General Provisions.


(a)    Section 83(b) Election. The Participant acknowledges that the Company has
advised the Participant of the possibility of making an election under Section
83(b) of the Code with respect to the Award of the Shares and has recommended
that the Participant consult a qualified tax advisor regarding the desirability
of making such an election in light of the Participant’s individual
circumstances. If the Participant makes an election under Section 83(b) of the
Code (see Exhibit A), the Participant hereby agrees to deliver a copy of such
election to the Company promptly after filing such election with the Internal
Revenue Service.




6



--------------------------------------------------------------------------------





(b)    Successors and Assigns. The Company may assign any of its rights under
this Award Agreement to single or multiple assignees, and this Award Agreement
shall inure to the benefit of the successors and assigns of the Company.


(c)    No Rights to Continued Employment or Service or to Award. Nothing in the
Plan or in this Award Agreement shall confer on the Participant any right to
employment or continued service with the Company or interfere in any way with
the right of the Company to terminate or change the terms of the Participant's
employment or service at any time.


(d)    Market “Stand-Off” Agreement. In the event the Company proposes to offer
for sale to the public any of its equity securities and the Participant is
requested by the Company and any underwriter engaged by the Company in
connection with such offering to sign an agreement restricting the sale or other
transfer of the Shares or other securities of the Company, then the Participant
will promptly sign such agreement and will not sell or otherwise transfer,
whether in privately negotiated transactions or to the public in open market
transactions or otherwise, any Shares or other securities of the Company held by
the Participant during such period as is determined by the Company and the
underwriter, not to exceed 180 days following the closing of the offering, plus
such additional period of time as may be required to comply with Marketplace
Rule 2711 of the National Association of Securities Dealers, Inc. or similar
rules thereto (such period, the “Lock-Up Period”). Such agreement shall be in
writing and in form and substance reasonably satisfactory to the Company and
such underwriter and pursuant to customary and prevailing terms and conditions.
Notwithstanding whether the Participant has signed such an agreement, the
Company may impose stop-transfer instructions with respect to the Shares or
other securities of the Company subject to the foregoing restrictions until the
end of the Lock-Up Period. The market “stand-off” agreement established pursuant
to this Section 8(d) shall survive termination or expiration of this Award
Agreement.


(e)     Claw-Back of Performance Vesting Shares. The Shares which are subject to
recovery under any law, government regulation or stock exchange listing
requirement, will be subject to such deductions and claw-back as may be required
to be made pursuant to such law, government regulation or stock exchange listing
requirement (or any policy adopted by the Company pursuant to any such law,
government regulation or stock exchange listing requirement).
(f)     Injurious Conduct. If the Participant shall engage in Injurious Conduct
as described in this Section 4(f), each vested Share, earned Share and/or
unvested Share shall be automatically forfeited and the Award shall terminate as
of such date and, the Committee may, in its sole discretion, require the
Participant to return to the Company any released Shares. If any released Shares
have been disposed of by the Participant, then the Company may require the
Participant to pay to the Company the gross pre-tax proceeds received by the
Participant on such disposition. For purposes of this Award Agreement,
“Injurious Conduct” means: (i) “for Cause” (as such term is defined in the
Letter); and (ii) during the Participant’s employment with the Company and
thereafter, the Participant breaches any written confidentiality,
non-solicitation, non-disparagement, or non-competition covenant with the
Company or a subsidiary or other affiliate of the Company.
(g)     Governing Law and Construction. This Award Agreement shall be governed
by, and construed in accordance with, the laws of the State of Delaware, without
giving effect to any choice of law or conflict of law rules or provisions.


(h)    Spousal Consent. The Participant’s spouse has signed the Consent of
Spouse attached to this Award Agreement as Exhibit B.


(i)    Notices. Any notice to be given under the terms of this Award Agreement
to the Company shall be addressed to the Company in care of the Secretary of the
Company at the Company's principal office, and


7



--------------------------------------------------------------------------------





any notice to be given to the Participant shall be addressed to the Participant
at the Participant's last address reflected on the Company's records. By a
notice given pursuant to this Section 4(h), either party may hereafter designate
a different address for notices to be given to that party. Any notice shall be
deemed to have been adequately given if delivered in person or if given by
certified mail (return receipt requested) and deposited (with postage prepaid)
in a post office or branch post office regularly maintained by the United States
Postal Service.


(j)    Severability. Wherever possible, each provision of this Award Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision hereof shall be prohibited by or invalid
under any such law, that provision shall be ineffective only to the extent of
such prohibition or invalidity, without invalidating or nullifying the remainder
of that provision or any other provisions of this Award Agreement.


    


8



--------------------------------------------------------------------------------





EXHIBIT A
83(b) Election Form
The undersigned Taxpayer hereby elects under Section 83(b) of the Internal
Revenue Code of 1986, as amended, and Section 1.83-2(a) of the Income Tax
Regulations, to include in his/her gross income the excess of the Fair Market
Value of the property described below over the amount paid therefor by the
Taxpayer. In compliance with Reg. § 1.83-2(e) the Taxpayer provides the
following information:
1.
The Taxpayer’s name, address and taxpayer identification number are as follows:

Name:
Address:
Taxpayer identification number:
1.
The property with respect to which this election is being made is:
_________________ shares of common stock of PAR Technology Corporation, a
Delaware corporation (the “Company”), $0.02 par value per share (the “Shares”).

2.
The date of the transfer of the Shares is _________, 20___. This election is
made for the taxable year of the Taxpayer ending December 31, 20____.

3.
The nature of the restrictions to which the Shares are subject is as follows:
The Shares may be forfeited if Taxpayer’s continuous service with the Company
terminates.

4.
The Fair Market Value of such Shares at the time of transfer to the Taxpayer,
determined without regard to any lapse restrictions as defined in Reg. §
1.83-3(i), is ____________ per share.

5.
The amount paid for the Shares is $0 per share.

6.
A copy of this election has been furnished by personal delivery to the Company.



The date of this election is ___, 20__.


                    

Taxpayer




9



--------------------------------------------------------------------------------







EXHIBIT B


Spousal Consent


I, __________________________, spouse of __________________, have read and
approve the Grant Notice and Restricted Stock Award Agreement (collectively, the
“Agreement”) to which this Consent of Spouse is attached.
    
In consideration of PAR Technology Corporation’s issuance to my spouse of the
shares of Restricted Stock set forth in the Agreement, I hereby appoint my
spouse, as my attorney-in-fact in respect to the exercise of any rights under
the Agreement and I agree to be bound by the provisions of the Agreement insofar
as I may have any rights in said Agreement or in any of the shares of Restricted
Stock or Common Stock of PAR Technology Corporation issued pursuant thereto
under the community property laws or similar laws relating to marital property
in effect in the state of our residence as of the date of the signing of the
foregoing Agreement.


Capitalized terms not specifically defined in this Agreement shall have the
meanings specified in the Plan, the Restricted Stock Award Agreement, and the
Grant Notice.




Date:________________________________


________________________________
Signature of Spouse






10

